DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Amendments to claims 49, 53, and 67, in the response filed May 14, 2021, have been entered.
Claims 49-68 are currently pending in the above identified application.

Withdrawn Rejections
The 35 U.S.C. §112, 2nd paragraph, rejection(s) of claim 67, made of record in the office action mailed December 17, 2020 has been withdrawn due to Applicant’s amendment in the response filed May 14, 2021.
	
	
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper", such as EP 889981.  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 53 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, there is no support in the original disclosure for the limitation ““wherein the product satisfies formaldehyde emission requirements of at least one of Finnish Standard RTS-M1, US Standard CDHA, and Japanese Standard JIS A 19012003 (E), each as in effect on December 5, 2011”.  The instant application does not explicitly teach this feature.  Additionally, the effect date taught for the US Standard CDHS is 15 Jul 2004 (see published application para 0071).  The originally filed disclosure does limits for each of the test method that could be includes in the claim along with the specific test method required, such as a limit of 50 µg/m2h according to ISO-16000-9, first edition, corrected version 2006 Jun. 15 for the Finish Standard.  As currently recite, it appears that each standard went into effect on December 5, 2011, whereas this is not reflected in the originally filed disclosure.  Using the specified upper limits in conjunction with the method used to determine these results is taught in the originally filed disclosure.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claim 53 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 53 recites the limitation “wherein the product satisfies formaldehyde emission requirements of at least one of Finnish Standard RTS-M1, US Standard CDHA, and Japanese Standard JIS A 19012003 (E), each as in effect on December 5, 2011.”  It is unclear, based on the use of “at least one of” in conjunction with “and” whether all three standards need to be met or if only one of the listed standards need to be met.  For the purpose of compact prosecution, Examiner will interpret claim 53 as requiring only one of the standards to be required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claims 49-63 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 4,339,361 to MacPherson.
Regarding claims 49-63, MacPherson teaches a mineral fiber product bonded with a thermoset (cured) urea-formaldehyde resol resin binder composition, wherein the non-cured urea-formaldehyde resol resin comprises a sugar type compound, specifically glucose (dextrose) (MacPherson, abstract, col. 1 lines 5-12, col. 2 line 45- col. 3 line 8, col. 4 line 48-60).  MacPherson teaches the phenol-formaldehyde to amide (urea) being between 70:30 and 40:60 parts by weight and the amount of sugar plus amide 
While the reference does not specifically teach the claimed range of sugar (dextrose) in an amount from 30 wt% to 70 wt%, based on total dry solids of urea-modified phenol-formaldehyde resol resin and dextrose (claim 49), specifically at least 35 wt% (claim 50), more specifically at least 40 wt% (claim 51), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust and vary the amount of the sugar (dextrose), such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.  
Examiner would like to note that the limitation “wherein the non-cured binder composition…does not contain any of hydroxylamine, amino alcohols, alkanolamines, polycarboxylic acids, ammonium salts of polycarboxylic acids, and sugar alcohols” is a limitation with regards to the initial or intermediate composition and not the finally cured and claimed urea-modified phenol-formaldehyde resol resin binder.  Therefore, this limitation is interpreted as a product-by-process In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  Additionally, MacPherson does not teach the binder requiring these materials (MacPherson, all, especially abstract, claim 1).  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Additionally, the limitation “wherein the non-cured binder composition has a solids content of from 1 wt% to 20wt%” is limitation with regards to an intermediate product and not the fully formed and cured mineral fiber product.  Therefore, therefore, this limitation is interpreted as a product-by-process limitation.   Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  In the claimed, finally formed binder, the binder is dried and then cured.  The binder being more or less dilute when applied to the mineral fiber does not necessarily influence the finally formed structure since the non-cure binder can be dried and then cured.  The amount of solids in the applied non-cured binder does not necessarily result in a patentably distinct product.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
Regarding claim 53 and the claimed formaldehyde emission property, although the prior art does not disclose the emission based on the standards, the claimed properties are deemed to flow naturally from the teachings of the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. MacPherson teaches a mineral fiber product bonded with a thermoset urea-formaldehyde resol resin binder, wherein the non-cured urea-formaldehyde resol resin comprising glucose sugar in an amount that overlaps with the claimed range.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 54, the limitation “wherein the non-cured binder composition has a pH of at least 6” is limitation with regards to an intermediate product and not the fully formed and cured mineral fiber product.  Therefore, therefore, this limitation is interpreted as a product-by-process limitation.   Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  The impact of the pH of the binder, such as being highly acidic, would only influence the cured binder composition if it were to result in a different reaction path or mechanism.  MacPherson teaches the reaction being carried out in an aqueous basic medium, preferably having a pH between 7.5 and 9.5 (MacPherson, col. 6 lines 7-19).   As the reaction is carried out in a pH greater than 6, the claim limitations are met.
Regarding claim 55, MacPherson teaches the glucose (dextrose) being added to the binder composition after the preparation of the binder composition but before curing the binder composition applied to the mineral fibers (MacPherson, col. 3 lines 9-20).  The limitation “preparation of a remainder of the binder composition without dextrose but before curing the binder composition applied to the mineral fibers” is interpreted as a product-by-process limitation.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).    “Preparation” does not necessarily indicate a reaction or transformation of the previously combined materials.  It could encompass merely an order of addition.  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is 
Regarding claims 56-58, MacPherson teaches using glucose, which would have a DE equivalent of 100 (MacPherson, col. 4 lines 48-63).  Additionally, “wherein the dextrose is used as pure dextrose or in the form of a dextrose preparation having a DE equivalent of from about 70 to about 100” and “wherein the dextrose is used in the form of a dextrose preparation having a DE equivalent of from about 90 to about 100” are limitations directed towards the starting product used to form the intermediate non-cured binder, which forms the cured binder present in the claimed product, and therefore are interpreted as product-by-process limitations.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
claims 59-60, MacPherson teaches the urea being present in an amount from 30 and 60 by weight, based on total dry solids of the phenol-formaldehyde resol resin and urea (MacPherson, col. 3 lines 27-31) and teaches a specific embodiment using 45% by weight of the total solids dry solids of the phenol-formaldehyde resol resin and urea in the embodiment comprising the R/U/G ratio of 55/45/40 (Id., Table II).
Regarding claims 61-62, MacPherson teaches reacting phenol and formaldehyde to yield a phenol-formaldehyde product and teaches the resole having a phenol to formaldehyde molar ratio of between 1:2.8 and 1:4.5, preferably 1:3.2 and 1:4.4 (MacPherson, col. 2 line 45-60), reading on the phenol-formaldehyde resol resin having been produced by reacting phenol and formaldehyde in a molar ratio preferably between 1:3.2 and 1:4.4.
Regarding claim 63, the limitation(s) “wherein the product is a horticultural growth substrate product” is/are deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02.  The article of MacPherson can be used as horticultural growth substrate because it is a mineral fiber product having porosity.   EP 1456444 to Ackermann also shows that fiber batts used in insulation also have utility in horticultural growth medium (Ackermann, para 0065, 0069), supporting the ability of the mineral fiber product of MacPherson being capable of use as a horticultural growth substrate.

Claims 64 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacPherson, as applied to claims 49-63 above, in view of USPN 4,014,726 to Fargo.
Regarding claim 64, MacPherson teaches an embodiment using an oil emulsion (MacPherson, col. 8 lines 10-25).

However, Fargo teaches a bonded glass fiber product comprising a binder that is formed by reacting phenol, formaldehyde, a modifier such as dextrose sugars including in the form of a glucose solution, and urea in water (Fargo, abstract, col. 1 lines 30-39).  Fargo teaches an embodiment comprising an oil emulsified with a non-ionic surfactant (wetting agent) (Id., col. 2 lines 26-65).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the mineral fiber product of MacPherson, wherein the binder further comprising a surfactant (wetting agent) of Fargo, motivated by the desire of using conventionally known additive used in binder formed of urea modified phenol formaldehyde binders containing glucose and predictably suitable for binders used in glass fiber product and emulsifying oil, which is known in the art to improve stability of the mixture.
	 
Claims 65-68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacPherson, as applied to claims 49-63 above, in view of EP 1456444 to Ackermann.
Regarding claims 65-68, MacPherson teaches that the mineral fiber product is used for insulation (MacPherson, col. 1 lines 5-12, col. 3 lines 63-67).    
MacPherson is silent on the density of the insulation product and the insulation fiberglass product being used in a ceiling tile or as a roof board.  
However, Ackermann teaches a mineral fiber batt product used in roof boards having a density an upper layer density of 100 to 300 kg/m3 and a lower layer density of 50 to 150 kg/m3 with the lower being at least 50%, often 75% to 95%, of the combined thickness of the upper and lower layers (Ackermann, para 0034-0036, 0069), equating to a density range of 52.5 kg/m3 up to 225 kg/m3 for the fiber product and reading on the lower layer having a density of less than that of the upper layer, such as 50% of the upper layer density at the upper and lower ends of the disclosed suitable densities of the upper and lower layers.  Ackermann teaches subjecting the upper layer to compression separately from 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the insulation fiber product of MacPherson, wherein the insulation fiber product is part of a façade boards (ceiling tile) or roof board having an upper and lower layer of differing densities with an overall product density of 52.5 kg/m3 to 225 kg/m3, such as within the claimed range, as taught by Ackermann, motivated by the desire of forming conventionally known mineral fiber products and their predictably suitable end uses and product densities as taught by Ackermann.
While the reference does not specifically teach the claimed range of 50 to 220 kg/m3 for the ceiling tile (claim 65), 100 to 250 kg/m3 for the roof board (claim 66), dual density roof board having the an overall upper layer density from 100 to 250 kg/m3 and an overall lower layer 30-80% of the density of the upper layer density (claim 67) or product board density from 5 to 70 kg/m3 (claim 68), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust, vary, and optimize the density of the product, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art and to achieve the desire point load resistance in a .

Claim 68 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacPherson, as applied to claims 26, 30, and 37-41 above, in view of US Pub No. 2005/0170734 to Yang.
Regarding claim 68, MacPherson teaches the mineral fiber product is used for insulation (MacPherson, col. 1 lines 5-12, col. 3 lines 63-67).  
MacPherson is silent on the density of the insulation product. However, Yang teaches a fiber insulation product comprising a phenol formaldehyde resin and inorganic fibers including rock wool and glass wool (Yang, abstract, para 0009, 0012-0014, 0023).  Yang teaches an embodiment for use as a duct liner having a density of 1.5 pounds per cubic foot (24 kilograms per cubic meter) (Id., para 0027, table 1).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the insulation product of MacPherson, wherein the product has a density of 1.5 lb/ft3 (24 kg/m3), as taught by Yang, motivated by the desire of forming conventionally insulation products comprising mineral fibers and phenol formaldehyde binder having a density known in the art as being predictably suitable for use as insulation, specifically for duct liner.

Claim 49-58, 61-63, and 68 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over WIPO 2008/127936 to Swift.
Regarding claims 49-58, 61-63, and 68, Swift teaches a mineral fiber product comprising mineral fibers, specifically glass fibers, bonder with a cured resol resin binder, specifically a urea-modified phenol formaldehyde resol resin, wherein the non-cured binder composition comprises a mixture of Maillard reactants and the resole resin, wherein in a predominate mole fraction of the binder is the Maillard reactant (Swift, abstract, p. 3 line 1 – p. 8 line 5, p. 9 lines 10-32).  Swift teaches the Maillard In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust, vary, and optimize the amount of the Millard reactant, and therefore the amount of the glucose, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.
Examiner would like to note that the limitation “wherein the non-cured binder composition…does not contain any of hydroxylamine, amino alcohols, alkanolamines, polycarboxylic acids, ammonium salts of polycarboxylic acids, and sugar alcohols” is a limitation with regards to the In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Additionally, the limitation “wherein the non-cured binder composition has a solids content of from 1 wt% to 20wt%” is limitation with regards to an intermediate product and not the fully formed and cured mineral fiber product.  Therefore, therefore, this limitation is interpreted as a product-by-process limitation.   Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  In the claimed, finally formed binder, the binder is dried and then cured.  The binder being more or less dilute when applied to the mineral fiber does not necessarily influence the finally formed structure since the non-cure binder can be dried and then cured.  The amount of solids in the applied non-cured binder does not necessarily result in a patentably distinct product.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should 
Regarding claim 53 and the claimed formaldehyde emission property, although the prior art does not disclose the emission based on the standards, the claimed properties are deemed to flow naturally from the teachings of the prior art since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Swift teaches a mineral fiber product bonded with a cured resol resin binder, specifically a urea- modified phenol formaldehyde resol resin binder, wherein the binder comprises the reaction product of glucose in an amount that overlaps with the claimed range.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.
 Regarding claim 54, the limitation “wherein the non-cured binder composition has a pH of at least 6” is limitation with regards to an intermediate product and not the fully formed and cured mineral fiber product.  Therefore, therefore, this limitation is interpreted as a product-by-process limitation.   Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  The impact of the pH of the binder, such as being highly acidic, would only influence the cured binder composition if it were to result in a different reaction path or mechanism.  Swift teaches the binder mixture of uncured 
Regarding claim 55, Swift teaches the product obtained by a method which comprises adding the glucose to the premixed urea-modified phenol-formaldehyde resole resin binder composition but before curing the binder composition applied to the mineral fibers (Swift, p. 5 line 20 – p. 6 line 27).
Regarding claim 56-58, Swift teaches the use of glucose, which would have a DE equivalent of 100 (Swift, Fig. 1).  Additionally, “wherein the dextrose is used as pure dextrose or in the form of a dextrose preparation having a DE equivalent of from about 70 to about 100” and “wherein the dextrose is used in the form of a dextrose preparation having a DE equivalent of from about 90 to about 100” are limitations directed towards the starting product used to form the intermediate non-cured binder, which forms the cured binder present in the claimed product, and therefore are interpreted as product-by-process limitations.  Absent a showing to the contrary, it is Examiner's position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious difference between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated or strongly suggested the claimed subject matter.  It is noted that if Applicant intends to rely on Examples in the specification or in a submitted declaration to show unobviousness, Applicant should clearly state how the Examples of the present invention are commensurate in scope with the claims and how the Comparative Examples are commensurate in scope with the applied prior art.
claims 61-62, Swift teaches the use of a resole resin, which are known to have a molar ratio of phenol to aldehyde from about 1:1.1 to about 1:5, preferably about 1:2 to 1:3 (Swift, p. 1 line 28- p. 2 line 4, p. 3 lines 9-16).  While the reference does not specifically teach the claimed range of 1:3 to 1:5 (claim 62), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust, vary, and optimize the molar ratio such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.
Regarding claim 63, the limitation(s) “wherein the product is a horticultural growth substrate product” is/are deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  MPEP § 2111.02.  The article of Swift can be used as horticultural growth substrate because it is a mineral fiber product having porosity.   Swift teaches the mineral fiber product being a fiberglass insulation product (building insulation product) and elevated panel insulation (roofing board, ceiling tile) (Swift, p. 20 line 30 – p. 22 line 2). EP 1456444 to Ackermann also shows that fiber batts used in insulation also have utility in horticultural growth medium (Ackermann, para 0065, 0069), supporting the ability of the mineral fiber product of Swift being capable of use as a horticultural growth substrate.
claim 68, as Swift teaches the glucose being greater than 50% by weight, the product densities are optional.  Swift teaches the mineral fiber product being a fiberglass insulation product (building insulation product) and elevated panel insulation (roofing board, ceiling tile) (Swift, p. 20 line 30 – p. 22 line 2) and teaches an embodiment wherein the density is 0.69 pound per cubic foot (11.06 kg/m3) (Id., p. 35 lines 28-32).

Claims 59-60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Swift, as applied to claims 49-58, 61-63, and 68 above, in view of USPN 4,339,361 to MacPherson.
Regarding claims 59-60, Swift teaches the premixed phenol formaldehyde urea resole resin having the phenol formaldehyde resin and urea being first mixed, i.e. prereacted, at a desired ratio such that the urea formed “prepolymers” with formaldehyde (Swift, p. 4 lines 1-5), the urea being added in an amount sufficient to react with the formaldehyde that will be liberated from the hexamethylenetetramine upon cure (Id., p. 9 lines 14-30).  
Swift is silent on the specific amount urea used to modify the PFU phenol-formaldehyde resole.  Therefore, it would have been necessary and thus obvious to look to the prior art for conventional materials.  MacPherson provides this conventional teaching showing that it is known in the art to use from 30 and 60 by weight of urea, based on total dry solids of the phenol-formaldehyde resol resin and urea, in a binder for glass fiber used in insulation products (MacPherson, col. 1 lines 5-12, col. 3 lines 27-67). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to make the urea modified phenol formaldehyde resol PFU binder of Swift, wherein the urea is present in an amount from 30 to 60 parts by weight based on the total dry solids of the phenol formaldehyde and urea as taught by MacPherson, motivated by the desire of forming a conventionally known mineral fiber product using conventional known and predictably suitable urea modified phenol formaldehyde resole binder resins.  

Claim 65-66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Swift, as applied to claims 49-58, 61-63, and 68 above, in view of US Pub. No. 2010/0146887 to Wiker.
Regarding claim 65-66, Swift teaches the insulation product being used in various products such as an elevated panel insulation (ceiling tile) (Swift, p. 20 line 30 – p. 22 line 2).  Swift also teaches the process parameter can be adjusted in order to obtain one or more desirable physical/chemical characteristics such as the thickness and density of the fiber product collection can be altered as it pass through the oven by routine experimentation and the a greater density can be desirable when fabricating acoustical board as compared with the density required when fabricating residential insulation (Id., p. 21 lines 3-20).
Swift is silent on the density of the elevated panel (ceiling tile, roof board), specifically being from 50 to 220 kg/m3. However, Wiker teaches a ceiling panel structure including a fire retardant fiber component, a binder material which binds the fibers, such as a bio-based polymer or a thermosetting binder of phenol-formaldehyde or urea formaldehyde, and a fiberglass scrim  (Wiker, abstract, para 0015).  Wiker teaches the preferred mat density for use in a ceiling tile structure is in the range of from about 4 to about 8 lb/ft3 (about 64.1 kg/m3 to about 128.1 kg/m3) (Id., para 0013).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the elevated panel of Swift, wherein the density of the panel is from about 4 to about 8 lb/ft3 (about 64.1 kg/m3 to about 128.1 kg/m3) as taught by Wiker, motivated by the desire of forming a conventionally known panel with a predictably suitable density for a ceiling tile, as the density can be predictably adjusted based upon the desired end use as taught by Swift without undue experimentation. 
While the reference does not specifically teach the claimed range of 100 to 250 kg/m3 (claim 66), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust, vary, and optimize the density, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.

Claim 66-67 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Swift, as applied to claims 49-58, 61-63, and 68 above, in view of US Pub. No. 2010/0146887 to Wiker.
Regarding claims 66-67, Swift teaches the insulation product being used in various products such as an elevated panel insulation (ceiling tile) (Swift, p. 20 line 30 – p. 22 line 2).  Swift also teaches the process parameter can be adjusted in order to obtain one or more desirable physical/chemical characteristics such as the thickness and density of the fiber product collection can be altered as it pass through the oven by routine experimentation and the a greater density can be desirable when fabricating acoustical board as compared with the density required when fabricating residential insulation (Id., p. 21 lines 3-20).
However, Ackermann teaches a mineral fiber batt product used in roof boards having a density an upper layer density of 100 to 300 kg/m3 and a lower layer density of 50 to 150 kg/m3 with the lower being at least 50%, often 75% 95%, of the combined thickness of the upper and lower layers (Ackermann, para 0034-0036, 0069), equating to a density range of 52.5 kg/m3 up to 225 kg/m3 for the fiber product and reading on the lower layer having a density of less than that of the upper layer, such as 50% of the upper layer density at the upper and lower ends of the disclosed suitable densities of the upper and lower layers.  Ackermann teaches subjecting the upper layer to compression separately from 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the product of Swift, wherein the insulation fiber product is part of a façade boards (ceiling tile) or roof board having an upper and lower layer of differing densities with an overall product density of 52.5 kg/m3 to 225 kg/m3, such as within the claimed range, as taught by Ackermann, motivated by the desire of forming conventionally known mineral fiber products and their predictably suitable end uses and product densities as taught by Ackermann.
While the reference does not specifically teach the claimed range of 100 to 250 kg/m3 for the roof board (claim 66), dual density roof board having the an upper layer density from 100 to 250 kg/m3 and lower layer 30-80% of the density of the upper layer density (claim 67), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust, vary, and optimize the density of the product, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art and to achieve the desire point load resistance in a predictable manner by controlling the compression as taught by Ackermann without undue experimentation.

Response to Arguments
Applicant's arguments filed May 14, 2021, have been fully considered but are not persuasive.  
Applicant argues, with regards to the application of MacPherson and Swift, that neither MacPherson or Swift teaches the solids content of the non-cured binder being from 1 wt% to 20 wt% and therefore does not render the claim obvious.  Examiner respectfully disagrees.  As discussed with regards to previous claim 53 and above, this limitation is directed towards a starting material used in the formation of the claimed product and therefore is considered a product-by-process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  Applicant argues that that solids content of the binder influences the viscosity of the binder and that it is reasonable to assume that a binder composition having a relatively high viscosity will, for example, not fill the interstices between individual fibers as fully as a binder composition which has a relatively low viscosity.  While generally, with all other parameters such as solvent and temperature being the same, an increase in solids results in an increase in viscosity, the viscosity of the binder can also be influenced by several other factors.  For example, the viscosity of the solvent(s) or dispersion medium, the temperature of the binder at application, and the type of application will all influence the viscosity of the binder and the add-on amount of the binder.  None of these additional parameters are specified.  Therefore, solids content alone does not necessarily results in a structurally significant difference in the product.  
Applicant also asserts that a firmer and more intimate bond between mineral fibers and cured binder composition can reasonably be expected to result in better physical (e.g., strength) properties of the final product due to the fiber being bound more completely by the cured binder composition having the lower viscosity.  However, Applicant has provided no evidence of this assertion.  Similar to viscosity, 
Therefore, Examiner maintains the rejections detailed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A GILLETT/               Examiner, Art Unit 1789